Decree affirmed with costs of the appeal. This is a bill in equity brought by the daughters of Mary Fazio and Michele Fazio and by his widow, the said Mary Fazio, against the heirs at law of Charles E. Fazio, a son of the said Mary and Michele Fazio, for the cancellation of certain deeds to a parcel of farm land purchased by his father but title to which was taken in the name of Charles under an express trust for the benefit of his father. On January 17, *7061941, Charles conveyed the land to a straw. Michele Fazio joined in signing, executing, and acknowledging this instrument. The straw then conveyed to Charles individually with no mention of a trust. Charles on September 15, 1952, through a straw conveyed the premises to himself and the defendant Alice M. Fazio as tenants by the entirety. The judge found that Michele bought this farm land so that Charles who was suffering from poisonous gas inhaled during the first World War could lead an outdoor life as recommended by his physicians. The judge found that Michele was instructed as to and knew the effect of whatever deeds he signed, that he did so voluntarily and understandingly, and that there was no fraud, duress, or breach of trust. An examination of the evidence shows that the judge was not plainly wrong in so finding and in ordering the entry of a final decree dismissing the bill with costs.
Edward L. Fenton, for the plaintiffs.
Charles V. Ryan, Jr., for the defendants.